

EXHIBIT 10.3

--------------------------------------------------------------------------------

CONSULTING AGREEMENT


This Agreement is made and entered into as of the 1st day of March, 2008 (the
“Effective Date”), by and between A&C Coatings, LLC, a Delaware limited
liability company, whose address is 225 Two Oaks Drive, Nicholasville, Kentucky
40356 (hereinafter referred to as "Company"), and Scott R. Hamann, MD, PhD.
Whose address is 221 Creekridge Drive, Nicholasville, Kentucky 40356
(hereinafter referred to as "Consultant").


WHEREAS, Company is in the business of, among other things, applying powder
plastic spray coatings that reduce and/or mitigate microbe levels on surfaces on
which the coatings are applied; and


WHEREAS, Company desires to provide its powder plastic spray coatings to public
facilities (e.g., schools, supermarkets etc) and in particular healthcare
facilities (e.g., hospitals, clinics, doctor offices, etc): and


WHEREAS, Consultant has represented to the Company that the Consultant can
introduce the Company to public and healthcare facilities, as well as other
health care providers, and to provide the consulting services more particularly
described below; and


WHEREAS, the Company desires to retain the services of Consultant to perform the
services designated on Exhibit “A” on the terms and conditions hereinafter
provided.


NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
considerations, the receipt and sufficiency of which are mutually acknowledged,
the parties agree as follows:


1. Services. Subject to the terms and conditions herein, Company hereby retains
Consultant to provide the specific services described on Exhibit “A” attached
hereto and hereby made a part hereof.


2. Compensation. In consideration of the services to be provided by Consultant,
Company will compensate Consultant in the manner described on Exhibit “B”
attached hereto and hereby made a part hereof. Compensation by Company to
Consultant will continue throughout the 3-year time period of this agreement and
for a minimum of 2-years thereafter (i.e., 2-years after scheduled or early
termination of initial 3-year consultant agreement).


3. Covenants, Representations and Warranties of Consultant. Consultant hereby
covenants, represents and warrants to Company as follows:

 
a.
Consultant has the right, power and authority to enter into this Agreement and
to perform all of its obligations hereunder.

 
b.
The execution of this Agreement by Consultant and the performance of the
services to be provided by Consultant hereunder will not constitute a breach or
default under any other agreement or commitment to which Consultant may be a
party or otherwise bound.


1

--------------------------------------------------------------------------------




 
c.
Consultant will provide all services in a professional and timely manner in
compliance with all applicable laws, rules and regulations.

 
d.
Consultant has had an opportunity to review the proposed independent contractor
relationship with counsel of Consultant’s choice, and that Consultant and such
counsel are of the opinion that the relationship created by this Agreement is a
bona fide independent contractor relationship and not one between an employer
and employee.

 
e.
The performance by Consultant of all of the terms of this Agreement and as an
independent contractor for the Company does not, and will not, breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Consultant in confidence or in trust prior to the date hereof, and
Consultant will not disclose to the Company, or induce the Company to use, any
confidential or proprietary information or material belonging to any previous
employer or others. Consultant agrees not to enter into any agreement either
written or oral in conflict herewith.

 
f.
Consultant acknowledges that the Company has a significant interest in
maintaining the confidentiality of certain information disclosed or to be
disclosed to Consultant or to which Consultant will have access and that the
provisions of this Agreement are fair and reasonable.

 
g.
Consultant will communicate with Company in the manner preferred by Company
(i.e. via e-mail, telephone, etc.) as specified by Company from time to time.

 
4. Term and Termination. Unless sooner terminated as provided herein, the term
of this Agreement shall be for a period of three years from the Effective Date.
Either party shall have the right to terminate this Agreement in the event of a
material breach by the other party and failure of such breaching party to cure
such breach within 10 days of receipt of written notice of an alleged breach.
Company shall have the right to terminate the services of Consultant at any
time; however, unless Consultant is in breach of this Agreement, the Company
will continue to pay Consultant the commissions described on Exhibit “B” for the
period and in the manner described on Exhibit “B”. Furthermore, the Company
shall have the right to terminate this Agreement in the event Consultant does
not introduce any Providers to Client within 24 months of the Effective Date
which result in an order for the Company’s products or services within 36 months
of the Effective Date.


5. Independent Contractor Relationship. This Agreement does not constitute a
hiring by any party. The parties hereto are and shall remain independent
contractors bound by the provisions hereof. Company shall not withhold from
Consultant any amounts for taxes or other items. Company shall not make any
premium payments or contributions for any workmen's compensation or unemployment
compensation for Consultant. Consultant will not be entitled to any of the
fringe or supplemental benefits of the Company. Except as otherwise specifically
provided herein, Consultant shall have no right or authority to bind or obligate
Company in any manner whatsoever.

2

--------------------------------------------------------------------------------




6. Indemnification. Consultant hereby agrees to indemnify and hold harmless
Company, its affiliates, and their respective owners, officers, directors,
employees and agents (the “Indemnified Parties”) from and against any and all
claims, losses, damages, costs, liabilities (including but not limited to fines,
taxes and tax assessments) and expenses (including but not limited to court
costs and attorneys fees incurred in defending any such claim) arising out of
(i) the performance of Contractor’s services hereunder; or (ii) breach by
Contractor of the covenants, representations and warranties hereunder.


Company hereby agrees to indemnify and hold harmless Consultant, from and
against any and all claims, losses, damages, costs, liabilities (including but
not limited to fines, taxes and tax assessments) and expenses (including but not
limited to court costs and attorneys fees incurred in defending any such claim)
arising out of (i) the performance of Companies products and services hereunder;
(ii) unanticipated harmful effects of Companies products and services to
individuals, groups of individuals and facilities exposed to such harmful
effects; Or (iii) breach by Company of the covenants, representations and
warranties hereunder.


7. Restrictive Covenants. Consultant covenants and agrees with Company as
follows:

 
a.
Consultant shall not, either during the term of this Agreement or for a period
of five (5) years after the termination or expiration of this Agreement, use for
its own benefit, or for the benefit of any other person or legal entity, or to
the detriment of Company, its successors or assigns, or disclose to any person,
firm or corporation, any secret, private or confidential information,
proprietary knowledge or trade secret of and concerning the business and affairs
of Company which Consultant may have acquired in the course of, or as incident
to its relationship with Company (whether relating to marketing plans, financial
information, designs, methods, past, present or prospective customers,
associates and employees or otherwise).

 
b.
During the term of this Agreement and for a period of two (2) years after the
termination or expiration of this Agreement, Consultant will not, directly or
indirectly, as an individual or on behalf of a firm, corporation, partnership or
other legal entity, engage, solicit, entice, urge or otherwise encourage any
employee of Company, or any subcontractors or other independent contractors of
Company to terminate their contractual or employment relationship with Company.


3

--------------------------------------------------------------------------------




 
c.
Upon termination of this Agreement or upon the earlier request of Company,
Consultant agrees to promptly surrender and deliver to the Company all records,
documents and data of any nature pertaining to any trade secret or confidential
information of the Company and Consultant will not take with it any description
containing or pertaining to any confidential information, knowledge or data of
the Company which Consultant may produce or obtain during the term of this
Agreement.

 
d.
Consultant agrees that it will not, from and after the date hereof, encourage or
entice any customer/client or supplier of the Company to cease doing business
with the Company.

 
e.
During the term of this Agreement and for a period of three (3) years from the
expiration or earlier termination of this Agreement, Consultant will not,
directly or indirectly, provide any services to any of Company’s
customers/clients, which services compete directly or indirectly with the
services then being offered by Company or its affiliates.



8. Governing Law/Venue. This Agreement shall be interpreted and enforced in
accordance with the laws of the Commonwealth of Kentucky. Any litigation arising
out of this Agreement shall be brought only in Jessamine County, Kentucky. The
parties hereby consent to the personal jurisdiction of the state and federal
courts situated in Jessamine County or Fayette County, Kentucky.


9. Assignment. This Agreement may not be assigned by Consultant without the
prior written consent of Company.


10. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto with regard to the subject matter
hereof, and supersedes all previous and contemporaneous oral or written
agreements. This Agreement may not be modified or amended other than by a
written instrument executed by both parties.


11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective successors, permitted assigns, heirs and legal
representatives of the parties hereto.


12. Injunctive Relief. Consultant acknowledges and agrees that Company's remedy
at law for any breach by Consultant under this Agreement would be inadequate and
therefore agrees and consents that temporary and permanent injunctive relief may
be granted in any proceeding which may be brought to enforce any provision of
this Agreement, without the necessity of proof of inadequate remedy at law or
actual damage, and without being required to post a bond. If the scope of any
restriction contained in this Agreement is too broad to permit enforcement of
such restriction to its full extent, then such restriction shall be enforced to
the maximum extent permitted by law, and Consultant agrees that such scope may
be judicially modified accordingly in any proceeding brought to enforce such
restriction.

4

--------------------------------------------------------------------------------




13. Attorneys Fees. In the event of any litigation between the parties hereto
arising out of this Agreement, the prevailing party in any such litigation shall
be entitled to an award of their court costs, expenses and attorneys fees
incurred in connection with such litigation, at all trial and appellate levels,
in addition to any other or further relief to which such prevailing party may be
entitled.


14. Cooperation. The parties agree to take such further action and to execute
such further documentation as the other party may reasonably request to
effectuate the purposes and intent of this Agreement.


15. Notices. All notices, requests, demands, consents and other communications
required or permitted under this Agreement shall be in writing (including telex
and telegraphic communication) and shall be (as elected by the person giving
such notice) hand delivered by messenger or courier service, telecommunicated,
or mailed (airmail if international) by registered or certified mail (postage
prepaid), return receipt requested, addressed to the appropriate party at its
address set forth above or to such other address as that party may designate by
notice complying with the terms of this Section. Each such notice is deemed
delivered: (a) on the date delivered if by personal delivery; (b) on the date of
transmission, with confirmed answer back if by telefax or other telegraphic
method; or (c) on the date upon which the return receipt is signed or delivery
is refused or the notice is designated by the postal authorities or courier
service as not deliverable, as the case may be, if mailed or couriered.


16. Severability. All provisions of this Agreement are severable from the others
and this Agreement shall be interpreted and enforced as if all completely
invalid or unenforceable provisions were not contained herein; all partially
valid and enforceable provisions shall be enforced to the extent they are
intelligible, valid and enforceable.


17. Headings. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date the
first indicated above.


WITNESSES:
 
A&C Coatings, LLC
           
By:
             
Date:
              Consultant:            
By:
       
Scott R. Hamann, MD, PhD.
           
Date:
 


5

--------------------------------------------------------------------------------




EXHIBIT “A”


DESCRIPTION OF CONSULTING SERVICES


Consultant hereby agrees to provide the following services to Company during the
term of this Agreement:



 
1.
Consultant shall introduce Company to prospective public clients including
appropriate facilities (e.g., schools, supermarkets, athletic facilities) and in
particular healthcare facilities (e.g., hospitals, operating rooms, intensive
care units, clinics, physician offices, etc) and other health care providers
(collectively “Providers”).

 
2.
Consultant will make presentations to Providers introducing the Company’s
products and services to such Providers.

 
3.
Consultant will advise and consult with Company on public and healthcare and
toxicology issues as they relate to the business of the Company.

 
4.
Consultant will establish and recruit members for a Scientific Advisory Board
for the Company.

 
5.
Consultant will consult with and advise the Company on regulatory issues as they
relate to the business of Company and the performance of its services toward
public and healthcare facility applications.

 
6.
Consultant shall supply Company with written reports not less than monthly
describing the status of Consultant’s services hereunder.


6

--------------------------------------------------------------------------------




EXHIBIT “B”


COMPENSATION


The Company will pay to Consultant, as its sole compensation hereunder, the
following:



 
1.
For the 12-month period commencing on the Effective Date, the Company shall pay
to Consultant a commission equal to 2% of the Gross Revenues actually received
by the Company for products and services provided by the Company to Providers,
whether or not the Providers were introduced to Company by Consultant.

 
2.
For the second 12-month period from the Effective Date, the Company shall pay to
Consultant: (a) a commission equal to 2% of the Gross Revenues actually received
by the Company for products and services provided by the Company to Providers,
whether or not the Providers were introduced to Company by Consultant; and (b) a
commission equal to 1% of the Gross Revenues actually received by the Company
for products and services provided by the Company to Providers who were
introduced to the Company by Consultant.

 
3.
To avoid any confusion as to whether or not a particular Provider was introduced
to the Company by Consultant, Consultant must notify the Company in writing (or
via e-mail) of the name of a particular Provider that Consultant would like to
introduce to the Company (the “Introduction Notice”). If the Company notifies
Consultant in writing (or via e-mail) within 3 business days of the date it
receives the Introduction Notice that the Company is already negotiating or
doing business with such Provider, or in the event, for any reason, the Company
chooses not to do business with such Provider, then in such event the Company
shall not be obligated to pay Consultant the commission referred to in Section
2(b) above in the event the Company ultimately does business with such Provider.
In the event the Company either requests, within 3 business days of its receipt
of the Introduction Notice, that Consultant introduce the Company to the
Provider, or in the event the Company fails to respond to the Introduction
Notice within the 3 business day period described above, the Provider will be
deemed a “Qualified Provider”, and the Company will be obligated to pay
Consultant the commission described in Section 2(b) above.




 
4.
The commission payments due to Consultant hereunder shall be paid monthly by the
15th day of each month based upon Gross Revenues actually received by the
Company from Providers during the prior month.


7

--------------------------------------------------------------------------------





 
5.
For purposes of this Agreement, the term “Gross Revenues” means the entire
amount of revenues actually received by the Company from Providers during the
Term, less only applicable sales and related taxes, if any, refunds, rebates,
and other credits issued to the Providers. In the event the Company refunds any
money to a Provider after the Company has paid a commission to Consultant, the
Company will have the right to offset the commission applicable to the refund
against future commissions due Consultant hereunder.




 
6.
In addition to the foregoing, during the first 12 months of the term of this
Agreement, the Company shall pay Consultant a monthly Professional Fee related
to ongoing company directed consultation services. This Professional Fee will be
paid at the rate of $250/hour with a minimum per month of 4-consultant hours
(e.g., $1,000/month minimum professional fee) regardless of company direction of
Consultant services. The Professional Fee due to Consultant hereunder shall be
paid monthly by the 15th day of each month. Any Professional Fee hours in excess
of 4 hours per month requires the prior written consent of the Company. Amounts
paid to Consultant for Professional Fees shall be deducted from commissions
otherwise due Consultant hereunder.

 
7.
In addition to the foregoing, the Company shall reimburse Consultant for all
pre-approved travel and other business expenses.

 
8.
In addition to the foregoing, provided the Company meets the annual sale revenue
goals set forth in the pro forma attached hereto as Exhibit C, the Company shall
pay to Consultant a commission equal to one percent (1%) of the Gross Revenues
actually received by the Company for products and services provided by the
Company to Providers, whether or not the Providers were introduced to Company by
Consultant. The underlined needs to be removed since it is not reasonable for
consultant compensation to depend upon the Company meeting simulated fiscal
projections. The consultant compensation should be paid regardless of any
company milestones.


8

--------------------------------------------------------------------------------



Exhibit C


3 Year Pro Forma


2008
 
2009
 
2010
 
Franchise units
         
Franchise units
         
Franchise Units
       
Sold 15x 55,000 =
   
825,000
   
Sold 35x 55,000 =
   
1,925,000
   
Sold 70 x 55,000 =
   
3,850,000
                                   
Royalty Fees
         
Royalty Fees
         
Royalty Fees
       
Powder Sold =
   
396,000
   
Powder Sold =
   
924,000
   
Powder Sold=
   
1,848,000
                                   
Anti.-Microbial Units
         
Anti-Microbial Units
         
Anti-Microbial
       
20 Units Sold =
   
44,000,000
   
50 Units Sold =
   
110,000,000
   
100 Sold =
   
220,000,000
                                   
Powder Sold =
   
280,000
   
Powder Sold =
   
700,000
   
Powder Sold=
   
1,400,000
                                   
Franchise Fee
         
Franchise Fee
         
Franchise Fee
       
and Equipment =
   
1,100,000
   
and Equipment =
   
2,750,000
   
and Equipment=
   
5,500,000
                                   
Royalty Fee
         
Royalty Fees
         
Royalty Fees
       
for Year =
   
42,000
   
for Year =
   
105,000
   
for Year=
   
210,000
                                   
Total Profit
   
46,643,000
   
Total Profit
   
116,404,000
   
Total Profit
   
232,808,000
                                   
Operating Cost and
         
Operating Cost and
         
Operating Cost
       
Taxes @60% =
   
27,985,800
   
Taxes @60% =
   
69,842,400
   
Taxes 60% =
   
139,684,800
                                   
Net Profit =
   
18,657,200
   
Net Profit =
   
46,561,600
   
Net Profit
   
93,123,200
 


9

--------------------------------------------------------------------------------


 